Name: 83/602/EEC: Commission Decision of 29 November 1983 approving a programme on the marketing of agricultural produce in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-09

 Avis juridique important|31983D060283/602/EEC: Commission Decision of 29 November 1983 approving a programme on the marketing of agricultural produce in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 347 , 09/12/1983 P. 0056 - 0056*****COMMISSION DECISION of 29 November 1983 approving a programme on the marketing of agricultural produce in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (83/602/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 3 June 1983 the Italian Government forwarded the programme on the marketing of agricultural produce; Whereas the said programme, which complements the specific marketing programmes for the different products approved by the Commission, concerns especially marketing centres including storage, refrigeration, packing, loading, unloading of products with the aim of improving the marketing system for agricultural products and adapting it to market requirements; whereas it constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the approval of this programme does not affect the decisions to be adopted in accordance with Article 14 of Regulation (EEC) No 355/77 concerning the Community financing of projects, in particular, in regard to ensuring that the projects in question fall within the scope of Article 6 of the said Regulation. Whereas the programme contains, together with the approved specific programmes for the different products, the details required under Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of that Regulation can be achieved in the mentioned sector; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of the Regulation; Whereas the question under what conditions the common action initiated by Regulation (EEC) No 355/77 will be continued beyond the date laid down in Article 16 (1) of the said Regulation remains open; whereas it is therefore appropriate to limit approval of the programme to applications referred to in Article 24 (4) of Regulation (EEC) No 355/77; Whereas the Standing Committee on Agricultural Structure has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 1. The programme on the marketing of agricultural produce submitted by the Italian Government pursuant to Regulation (EEC) No 355/77, on 3 June 1983, is hereby approved. 2. Approval of the programme relates only to projects submitted before 1 May 1984. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 29 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.